Citation Nr: 0906025	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-28 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the Veteran's claim of 
entitlement to service connection for diabetes.  A hearing 
before the undersigned Veterans Law Judge at the RO was held 
in September 2006.

The Board notes that the Veteran's claim was held in abeyance 
in February 2007 in keeping with the direction of Chairman's 
Memorandum 01-06-24, dated in September 2006.  The memorandum 
directed that the processing of claims for compensation based 
on exposure to herbicides affected by the United States Court 
of Appeals for Veterans Claims (Court) decision in Haas v. 
Nicholson, 20 Vet. App. 256 (2006) be stayed pending an 
appeal of that decision.  Specifically, the stay was 
applicable in those cases where a claim for service 
connection was based on exposure to herbicides and the only 
evidence of exposure was the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.

The Board wrote to the Veteran to inform him that the 
adjudication of his appeal would be stayed pending a 
resolution of the Haas case in January 2007.  He was further 
informed that, once the stay was lifted, his case would be 
promptly adjudicated.  

The stay on processing claims for compensation based on 
exposure to herbicides was lifted by way of a Chairman's 
Memorandum, 01-09-03, dated in January 2009.  The lifting of 
the stay was predicated on a decision by the United States 
Court of Appeals of the Federal Circuit in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  The Federal Circuit reversed 
the Court's holding regarding the validity of 38 C.F.R. 
§ 3.307(a)(6)(iii).  As such, this issue now returns to the 
Board for adjudication.




FINDINGS OF FACT

The preponderance of the evidence of record is against a 
finding that the Veteran's diabetes mellitus is related to 
service, to include as related to herbicide exposure.


CONCLUSION OF LAW

Diabetes Mellitus was not incurred in or aggravated by active 
military service, including exposure to herbicides.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In October 2001, July 2005, October 2005, November 2005, and 
April 2006, the agency of original jurisdiction (AOJ) sent 
letters to the Veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The April 2006 
letter also provided the notice of the disability rating and 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been 
alleged in the timing of these notices, and none is apparent 
from the record; and the claims have been readjudicated 
several times during the course of this appeal.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
timing defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining personnel and medical records, and providing the 
Veteran with a hearing.  Consequently, the duty to notify and 
assist has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 
38 § C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases, such as diabetes mellitus, shown as such in 
service (or within the presumptive period under § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  Service in the 
Republic of Vietnam is interpreted as requiring service on 
the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525). 

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases, such as 
diabetes mellitus, shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 C.F.R. § 
3.309(e).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for diabetes.  In 
this regard, the Board notes that there is no evidence of 
record relating this diagnosis directly to service, and the 
preponderance of the evidence of record shows that the 
Veteran did not serve in Vietnam.

Initially, the Board points out that the Veteran's service 
medical records show no complaints of, or treatment for, 
diabetes.  The first evidence of record showing that the 
Veteran has a diagnosis of diabetes is from 1996, 26 years 
after the Veteran's separation from service.  Further, there 
is no medical evidence of record linking the Veteran's 
diabetes directly to service.  Thus, the preponderance of the 
evidence of record is against a grant of service connection 
for diabetes on a direct basis.

However, the Veteran's main argument is that he was exposed 
to herbicides during service in Vietnam, so as to create a 
presumption of service connection for diabetes.  As noted 
above however, a presumption of herbicide exposure requires 
that the Veteran actually set foot on the landmass of 
Vietnam.  In this regard, the Board does not find any 
objective evidence of record showing that the Veteran set 
foot in Vietnam.  The ship on which the Veteran was stationed 
during his tour of duty was designed for rapid replenishment 
of ammunition at sea, and while that ship clearly operated in 
the waters off of Vietnam, there is no objective evidence of 
record showing that this ship ever docked in Vietnam, nor is 
there objective evidence of record showing that the Veteran 
was ever stationed at, or set foot in, Vietnam.  While the 
Veteran testified in his September 2006 hearing that he spent 
a week to 10 days in Vietnam, and while the Veteran's brother 
has submitted a statement indicating that he was stationed 
with his brother and also spent a week to 10 days in Vietnam, 
waiting to be transferred to his ship, the Veteran's service 
personnel records, including a copy of his transfers, fail to 
show any actual service in Vietnam.  Further, there is no 
objective medical evidence of record showing that the veteran 
was physically in Vietnam at any time.

As such, the Board finds that the preponderance of the 
evidence of record shows that the Veteran did not set foot in 
Vietnam, and he does not therefore warrant a presumption of 
exposure to herbicides.  Nor is there any actual evidence of 
record showing exposure to herbicides.  Thus, with no 
objective evidence of record showing that the Veteran set 
foot in Vietnam, and with no evidence having been presented 
to show exposure to herbicides, the Veteran can not be 
granted service connected for diabetes based on herbicide 
exposure.

The Board also points out that the Veteran has a very strong 
family history of diabetes, as his father, mother, and sister 
all have been diagnosed with diabetes.

Thus, the Board finds that the preponderance of the evidence 
of record shows that the Veteran's diabetes is not directly 
related to service, nor may it be presumed related to service 
as due to herbicide exposure.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER


Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


